                IN THE UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF FLORIDA
                            GAINESVILLE DIVISION

GREGORY WOODEN,

               Plaintiff,

v.                                           Case No. 1:16cv378-MW/GRJ

CLYDE BARRINGER,
et al.,

            Defendants.
_________________________/

               ORDER ACCEPTING REPORT AND RECOMMENDATION

        This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation, ECF No. 98, and has also reviewed de novo Plaintiff’s objections to the report

and recommendation, ECF No. 102. Accordingly,

        IT IS ORDERED:

        The report and recommendation is accepted and adopted, over Plaintiff’s objections, as

this Court’s opinion. Defendants’ Motion for Summary Judgment, ECF No. 71, is GRANTED.

Plaintiff’s Motion for Partial Summary Judgment, ECF No. 89, is DENIED. The Clerk shall enter

judgment stating, “Plaintiff’s claims against Defendants are dismissed.” The Clerk shall close the

file.

        SO ORDERED on November 19, 2018.



                                             s/ MARK E. WALKER
                                             Chief United States District Judge
